TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00023-CR


                            Guillermo Angel Velasquez, Appellant

                                                v.

                                 The State of Texas, Appellee


               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        NO. CR2020-852, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported

by a brief concluding that the instant appeal is frivolous and without merit. See Anders v.

California, 386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he

provided copies of the motion and brief to appellant, advised appellant of his right to examine

the appellate record and file a pro se response, and supplied appellant with a form motion for

pro se access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim.

App. 2014). Appellant has timely filed the motion requesting access to the appellate record with

this Court.

               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial court

to provide a copy of the reporter’s record and clerk’s record to appellant, and to provide written
verification to this Court of the date and manner in which the appellate record was provided, on

or before October 31, 2022. See id. at 321.

              It is ordered on October 19, 2022.



Before Chief Justice Byrne, Justices Triana and Smith

Do Not Publish




                                               2